Citation Nr: 0032216	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  97-00 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
heart attack.

3.  Entitlement to service connection for urticaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


REMAND

The veteran served on active duty from October 1956 to 
November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
RO that found the veteran's claims of entitlement to service 
connection for residuals of a heart attack, hypertension, and 
urticaria not well grounded.  In September 2000, the veteran 
testified at a hearing before a member of the Board.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

As far as the evidence of record is concerned, the Board 
notes that, at a September 2000 hearing and in several 
written statements, the veteran claimed that urticaria, 
hypertension, and residuals of a heart attack had their onset 
during service.  The veteran's service medical records show 
that, in January 1959, the veteran was hospitalized for 
chronic urticaria, allergen undetermined and etiology 
unknown.  The veteran was given Atarax, which completely 
suppressed his urticaria and produced no side effects.  
Thereafter, post-service records contain various findings, 
including an assessment of verrucous vulgaris, destroyed (see 
January 1992 private treatment report); an assessment of 
herpes zoster (see August 1993 private treatment report); an 
impression of acute anterior myocardial infarction secondary 
to acute occlusion of the left anterior descending artery 
with thrombolytic therapy (see July 1995 VA hospital record); 
and assessments of chest pain of uncertain etiology and 
coronary artery disease, status-post anteroseptal myocardial 
infarction (see August 1995 VA discharge summary).

While the record contains most of the veteran's service 
medical records, private and VA treatment reports, and 
written statements from the veteran wherein he alleges that 
he suffers from urticaria, hypertension, and residuals of a 
heart attack, it is unclear whether any examiner has 
specifically determined whether such disabilities are due to 
service.  Based on a review of the evidence of record, the 
Board finds that further evidentiary development is necessary 
to obtain more definitive evidence on these points, 
especially in light of the passage of time following the 
veteran's separation from service and the first clinical 
documentation of skin or heart problems.  Therefore, to 
satisfy VA's duty to assist the veteran in obtaining evidence 
necessary to substantiate his claims, a new examination is 
necessary to better evaluate the veteran's claims of service 
connection for urticaria, hypertension, and residuals of a 
heart attack.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Specifically, the 
Board finds that a medical nexus opinion is required from an 
expert who has reviewed the entire claims file, including all 
of the veteran's service medical records, something that has 
not yet been done.  38 C.F.R. § 19.9 (2000).

To ensure that VA has met its duty to assist the claimant in 
obtaining evidence necessary to substantiate the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should also ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
urticaria, hypertension, or heart 
problems that has not already been made a 
part of the record, and should assist him 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  The RO should make another 
attempt to secure the veteran's service 
medical records through official 
channels.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA examination 
by a dermatologist to determine whether 
he suffers from urticaria that is 
attributable to service.  The claims 
folder, with any evidence obtained 
pursuant to the requests above, must be 
reviewed by the examiner in conjunction 
with the examination.  The veteran's 
history, current complaints, medical 
records (including service medical 
records) and examination findings must be 
considered by the examiner.  The examiner 
should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed urticaria originated 
in, or is otherwise traceable to, 
military service.  The rationale for the 
examiner's opinions should be set forth 
in detail.  If the examiner provides an 
opinion that is contrary to one already 
of record, then the examiner should point 
to specific findings and medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.

4.  The RO should also schedule the 
veteran for a VA examination by a 
cardiologist to determine whether he 
suffers from hypertension or residuals of 
a heart attack attributable to military 
service.  The claims folder, with any 
evidence obtained pursuant to the 
requests above, must be reviewed by the 
examiner in conjunction with the 
examination.  The veteran's history, 
current complaints, medical records 
(including service medical records) and 
examination findings must be considered 
in detail by the examiner.  The examiner 
should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed hypertension or 
residuals of a heart attack originated 
in, or is otherwise traceable to, 
military service.  The rationale for the 
examiner's opinions should be set forth 
in detail.  If the examiner provides an 
opinion that is contrary to one already 
of record, then the examiner should point 
to specific findings and medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.

5.  The RO should ensure that the 
examination reports comply with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

6.  After the development requested above 
has been completed, the RO should 
re-adjudicate the claims.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

